The following memorandum was filed June 7, 1949:
The plaintiff in this case moved for a rehearing and filed a brief in support of the motion.  Matter contained in the brief offends Rule 50 for the reason that statements and allegations contained therein are disrespectful to the court and constitute an unwarranted attack upon the integrity of public officers of the state.
It is ordered that because of the matter contained therein the brief be and the same is hereby stricken from the files of the court, with $25 costs.  Motion denied.